Citation Nr: 1112740	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-27 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for scar of left cheek. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for Veteran's scar of the left cheek and assigned a noncompensable disability rating, effective March 31, 2006, the date of the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his service-connected scar of the left cheek is worse than currently rated.  Specifically, he alleges that he has a large scar that makes him feel self-conscious.  In a March 2010 written brief, the Veteran's representative alleges that the Veteran reported that his scar is about five inches long and one-quarter of an inch wide, and is causing discoloration of his cheek.  

The evidence of records reveals that the Veteran failed to report to a scheduled VA scar examination in July 2007.  In the March 2010 written brief, the Veteran's representative contends that the Veteran missed his examination because he had "vehicular problems."  Accordingly, the Board finds that a remand is necessary in order to give the Veteran one additional opportunity to report for a VA examination, in order to determine the severity of his service-connected scar of the left cheek.  

While the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, the Veteran is reminded that VA's duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2010).  More specifically, if the Board is left to decide the claim without the benefit of examination results, because the current record does not contain sufficient evidence of current impairment, the claim may be subject to denial solely on the basis of a lack of evidence in the record.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected scar of the left cheek.  The entire claims file should be made available and reviewed by the examiner and all indicated tests and studies should be performed.  

The VA examiner should describe, in detail, the scar on the Veteran's left cheek, to include the length and width of the scar and whether it is unstable or painful on examination.  

Unretouched color photographs should be taken of any scarring or skin involvement involving an exposed area.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Finally, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


